Citation Nr: 9925906	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-00 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include chronic paranoid type schizophrenia.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The appellant served on active duty from August 1, 1975 to 
September 23, 1975.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a September 1994 rating decision of a Department of 
Veterans Affairs (VA) regional office (RO) denying service 
connection for schizophrenia and Tourette's syndrome.  A 
notice of disagreement was received in October 1994. A 
statement of the case was issued in November 1994.  In the 
veteran's substantive appeal, received in December 1994, he 
withdrew from appellate consideration the issue of service 
connection for Tourette's syndrome.  

The Board remanded the case in January 1998 in order for the 
veteran to be scheduled for a personal hearing at the RO 
before a Member of the Board.  The Board again remanded the 
case in August 1998 for additional evidentiary development.  
On remand the issue was characterized as entitlement to 
service connection for an acquired psychiatric disorder, 
other than Tourette's syndrome.  In view of the prior rating 
action and evidence of record we find the issue is more 
appropriately characterized as entitlement to service 
connection for an acquired psychiatric disorder, to include 
chronic paranoid type schizophrenia.  The development 
requested by each remand was completed, and the case is again 
before the Board for continuation of appellate review.  

A hearing was held before an RO hearing officer in December 
1994.  A hearing was held in March 1998 at the RO before the 
undersigned Member of the Board.  Transcripts of the hearings 
are of record.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include chronic 
paranoid type schizophrenia, preexisted the veteran's 
entrance on active duty. 

2.  An acquired psychiatric disorder, to include chronic 
paranoid type schizophrenia,  underwent no increase in 
severity during the veteran's military service.


CONCLUSIONS OF LAW

1.  The presumption of soundness with respect to an acquired 
psychiatric disorder, to include chronic paranoid 
schizophrenia is rebutted by clear and unmistakable evidence 
to the contrary.  38 U.S.C.A. §§ 1111, 1137.  (West 1991).

2. An acquired psychiatric disorder, to include chronic 
paranoid type schizophrenia was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 1991); 
38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

No psychiatric disorders were complained of or noted on a 
preinduction physical examination conducted in January 1975.  
A screening physical examination, conducted on August 6, 
1975, was unremarkable for pertinent defects.  

The veteran presented at a service department clinic on 
August 27, 1975, exhibiting loose associations and 
ritualistic behavior; he appeared to be responding to 
hallucinations.  A past history of psychiatric treatment was 
noted.  He was admitted the same day to a service department 
medical facility; the diagnosis on admission was acute 
psychotic episode.  The report of hospitalization relates 
that the veteran, about four weeks after starting basic 
training, had become acutely agitated and had gone into a 
state of uncontrollable crying and shaking.  He appeared to 
be responding to auditory hallucinations. 

Mental status examination on admission to the hospital 
revealed that the veteran was oriented to person, place, time 
and situation.  His mood was slightly anxious, but not 
agitated.  His affect initially appeared blunted.  His 
thinking style was somewhat circumstantial initially.  He 
denied and showed no evidence of current delusions, 
audiovisual hallucinations, and suicidal or homicidal 
ideation.  His memory appeared intact; judgment was fair; 
insight was fair.  He appeared to have numerous tics of the 
neck and arms when he was asked stressful questions.  

Statements obtained for clinical purposes during 
hospitalization reveal that the veteran had been under 
psychiatric care for the past two years.  According to the 
narrative of hospitalization, his last private psychiatrist 
reported that the veteran had symptoms of a severe obsessive-
compulsive neurosis with an underlying schizophrenia, latent 
type, exiting prior to entrance into the armed forces.  He 
admitted to a previous history of auditory hallucinations, 
but denied auditory hallucinations since entry into the 
Marine Corps.  It was indicated that he was receiving full 
social security disability compensation for psychiatric 
disease.  The veteran stated that he entered military service 
in order to work for his living.  There had been no previous 
hospitalizations although he had intermittently been on 
several major and minor tranquilizers.  During 
hospitalization, the veteran adjusted well to the ward and no 
medication was required.  The frequency of his tics 
decreased, but would reappear in stressful situations.  

The diagnoses were (1) obsessive-compulsive neurosis, severe; 
(2) schizophrenia, latent type.  A Medical Board determined 
that these conditions had preexisted service and not been 
aggravated by service.  It was observed that the preexisting 
conditions should have been detected by the medical examining 
facility which processed the recruit for enlistment.  Service 
medical records reflect no complaints, findings or diagnoses 
of head trauma or head trauma residuals.

Medical records from VA, dated from 1976 to 1995, reflect 
that the veteran was evaluated or treated for an ongoing 
symptom complex, including restlessness, agitation, tics, 
uttering involuntary outbursts and profanities, paranoid 
thoughts and auditory hallucinations.  The diagnoses were 
Tourette's syndrome and schizophrenia.  

On VA psychiatric examination in September 1994, the 
assessment was that the veteran was severely disabled because 
of the symptoms of Tourette's syndrome and paranoid 
schizophrenia.  The examiner commented that the veteran had 
been a patient at the VA hospital on several occasions over a 
number of years and was under active treatment in the 
outpatient department for Tourette's syndrome and paranoid 
schizophrenia.  Further, the examiner noted that veteran's 
service experience was extremely brief and apparently the 
veteran had become psychotic almost immediately after he was 
in service.  According to the examiner's report, the 
physician was unable to determine whether Tourette's syndrome 
and schizophrenia were both present before the veteran was 
inducted into military service; however, the examiner 
remarked, "I seriously doubt that his Tourette's Disorder 
was anywhere near this bad or even noticeable or he would not 
have been accepted in the Service."  The examiner went on to 
state that the veteran had periods of exacerbation and 
remission, sometimes for weeks or months on end, when his 
Tourette's syndrome became less noticeable.  

A hearing was held before an RO hearing officer in December 
1994.  The veteran testified that he was in sound mental 
health when he was inducted into military service; that a 
drill sergeant struck him on the head with a rifle butt 
during basic training; that military police arrived and 
placed him in a straight jacket and took him to a hospital; 
and that service department physicians informed him that he 
had an obsessive-compulsive neurosis.

Added to the claims folder in June 1995 were records in 
support of a determination by the Social Security 
Administration that the veteran was disabled, effective 
January 1973, because of a psychoneurotic disorder, 
classified as anxiety reaction and obsessive-compulsive 
disorder, and because of Tourette's syndrome.  A private 
neurologist, who had examined the veteran in November 1971, 
remarked that the veteran had a history of obsessive, 
compulsive traits, as well as a period of auditory 
hallucinations.  It was found that the veteran displayed 
impulsive verbalizations and movements. The impression was 
that he had Gilles de la Tourette syndrome.  The examiner 
observed that the veteran did not have a neurologic problem, 
and believed that the veteran's symptomatology was on a 
psychiatric basis.  The condition was described as serious, 
requiring prolonged and persistent therapy.  The veteran was 
admitted to a private hospital in January 1973, complaining 
of severe headaches, insomnia, fatigue and nervousness, 
accompanied by postprandial pain and anorexia.  The diagnoses 
included severe anxiety neurosis.

A report from a private physician, who examined the veteran 
in May 1973, was received in June 1995.  The veteran gave a 
history of marked anxiety and obsessions since early 
childhood.  In recent years, he had become increasingly 
anxious, with involuntary vocalizations including cursing.  
On current examination, the veteran displayed extreme 
anxiety, marked restlessness, and almost constant involuntary 
bodily movements.  The diagnoses were (1) psychoneurotic 
disorder, anxiety-reaction with compulsive "undoing" 
rituals, chronic and severe and (2) Gilles de la Tourette 
syndrome.  It was considered that the veteran could not work 
and that his symptoms were consistent with an inability to 
function in general.

Another report, received in June 1995, shows the veteran was 
examined by a private psychiatrist in October 1975, the month 
following his separation from service.  It was noted that he 
had had prior psychiatric and neurologic examinations in 1971 
and 1973 and that psychiatric treatment was recommended.  It 
was found that the veteran displayed compulsive verbal 
outbursts, marked by grunts and profane utterances, as well 
as a compulsive slapping of the thigh and tic of the head.  
These behaviors were reportedly in response to auditory 
hallucinations.  The veteran reported to the examiner that he 
had "loaded myself up with pills and tried hard to control 
myself" during the enlistment examination.  The examiner 
remarked that, currently, there was no evidence of overt 
psychosis, although the potential had been present for years.  
There was no reference to any head injury in service.  The 
diagnoses were (1) psychoneurotic disorder, anxiety and 
obsessive-compulsive reaction; Gilles de la Tourette 
syndrome; (2) latent schizophrenia.  The veteran's 
psychiatric disability picture was described as very severe 
in degree and he was advised to resume his psychiatric 
treatment. 

Also added to record in June 1995 was a May 1981 report of an 
examination by a private neuropsychologist.  On examination, 
the veteran was experiencing hallucinations and delusions; he 
was maniacal during the interview and could not be quiet or 
sit down long enough to be interviewed by the examiner.  The 
diagnosis was acute exacerbation of a paranoid schizophrenic 
reaction.  Also noted during the examination was that the 
veteran displayed impulsive, jerky movements occurring all 
over his body.  An additional diagnosis was Gilles-Dela 
Tourette Syndrome, chronic and in exacerbation.

Received in July 1996 was a Certificate of Acceptance, dated 
January 29, 1975, and issued by the United States Marine 
Corps.  It certified that the appellant had successfully 
passed the required mental, moral and physical examinations 
and had been accepted for enlistment in the Marine Corps.

A report, prepared in July 1996, was received from the chief 
of the neurology section of a VA hospital.  The physician 
indicated that he had reviewed the veteran's current record.  
According to the physician, that record extended back to 
1993; he remarked that there were probably older records, but 
that any older records were not currently available.  He 
related that the record from 1993 onward showed that the 
veteran had been treated for vascular headaches and/or post-
traumatic headaches.  In addition, he suffered from 
schizophrenia and Tourette's Syndrome.  It was the 
physician's opinion that the veteran's headaches and his 
psychiatric conditions were probably related to his original 
head injury and could be considered residuals of this.

A hearing was held at the RO in March 1998 before the 
undersigned Board Member.  In testimony, the veteran related 
that he became shaky and violent after a drill sergeant 
struck him on the head with a rifle butt.  He stated that he 
was then transported by military police to a navy hospital, 
and thereafter discharged from service.  He indicated that he 
had been treated by VA for psychiatric problems and had been 
hospitalized on a number of occasions.  He remarked that he 
did not have psychiatric problems before service, and 
attributed the onset of a psychiatric condition to head 
trauma sustained during service.

A VA psychiatric examination was performed in December 1998, 
pursuant to the Board's remand order.  The examiner referred 
to service medical records detailing the veteran's evaluation 
for psychiatric disabilities.  Further, the examiner noted 
that, on VA examination in September 1998, the diagnoses were 
schizophrenia, chronic, paranoid type; and Gilles de la 
Tourette syndrome, severe.  According to the examiner's 
report, the veteran was actively psychotic and hallucinated, 
and continued to receive treatment from VA.  The current 
diagnosis on Axis I was schizophrenia, chronic, paranoid 
type, with hallucinations and delusions.

The examiner observed that the veteran already suffered from 
a preexisting severe mental illness, described as early as 
1971 as latent schizophrenia and severe obsessive compulsive 
neurosis.  Based on a review of medical records for the brief 
time the veteran was on active duty, it was the examiner's 
determination that nothing occurred on active duty which 
could be found as a cause of the veteran's Tourette's 
syndrome, chronic paranoid schizophrenia, and the various 
manifestations of his mental, behavioral and emotional 
symptoms.  It was the examiner's opinion that the veteran's 
mental and neurological condition had not been significantly 
influenced by approximately 7 weeks that he was on active 
duty.  

The examiner provided an addendum to his report, dated in 
January 1999, in response to an RO request for clarification 
of the above-referenced examination report.  The addendum 
states specifically that the veteran's active duty in the 
Marine Corps did not aggravate his preexisting severe 
paranoid schizophrenia.

II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1997).

The appellant asserts that he had no psychiatric disabilities 
prior to his enlistment in the Marine Corps and attributes 
the onset of his psychiatric condition to head trauma 
inflicted by a drill sergeant during basic training.  
However, service medical records are silent for any 
occurrences of head trauma and the record reflects 
psychiatric treatment before service.  

A VA psychiatrist, who examined the veteran in September 
1994, offered the opinion that the veteran first became 
psychotic after he entered military service.  The examiner 
expressed doubt that Tourette's syndrome was even noticeable 
at service entrance, remarking that the veteran would not 
have been accepted for service if the condition had 
manifested itself at induction.  However, the examiner also 
noted there were periods of exacerbation and remission 
sometimes for weeks or months.  Although the psychiatrist did 
not comment specifically on the presence or absence of 
schizophrenia in service, the Board believes that the 
examiner's narrative must be read as endorsing service of 
onset of both schizophrenia and Tourette's syndrome.  

In any event, it should be noted that the examiner expressed 
an inability to determine whether the veteran's Tourette's 
syndrome and schizophrenia were actually present before the 
veteran's induction into service.  Clearly, the examiner had 
not made a complete review of the claims file, which contains 
extensive documentation of the preservice existence of 
Tourette's syndrome and schizophrenia.  Medical opinions 
relating current disability to military service, which are 
based on an inaccurate factual premise, have no probative 
value.  Reonal v. Brown, 5 Vet.App. 458 (1993).  Accordingly, 
the Board accords minimal probative weight to this examiner's 
opinion about the etiology of the veteran's schizophrenia.

The Board has also taken note of a July 1996 statement from a 
VA neurologist indicating that the veteran's psychiatric 
conditions are probably related to inservice head trauma.  
The neurologist pointed out that his opinion was based on 
records dating back no earlier than 1993.  However, the 
veteran's claims file is replete with documentation of a 
severe psychiatric illness, which preexisted military 
service, and which dates back to at least the early 1970's.  
In addition, the service medical records are negative for any 
complaints or finding of head injury in service.

It is clear that the VA neurologist did not have the 
veteran's complete record to review and relied on the history 
provided by the veteran in formulating his opinion about the 
etiology of the veteran's psychiatric conditions.  Generally, 
when a medical opinion relies primarily on the veteran's 
rendition of his medical history, the Board is not bound to 
accept the medical conclusion, as it has no greater probative 
value than the facts alleged by the veteran.  Swann v. Brown, 
5 Vet. App. 229 (1993).  The Board, therefore, accords little 
probative weight to the VA neurologist's statement.

Although no psychiatric disorders were noted when the veteran 
was afforded a screening examination on August 6, 1975, for 
enlistment, the medical evidence of record in this case 
establishes severe preservice psychiatric illness.  
Accordingly, the presumption of soundness at enlistment is 
rebutted by clear and unmistakable evidence to the contrary.  
However, there remains the question of whether preservice 
disability was aggravated by service.  

Here, a service department medical board determined that the 
veteran's psychiatric disability preexisted service and 
underwent no increase in severity during his brief period of 
active duty; at the same time, however, the medical board 
observed that the condition should have been detected when 
the veteran was examined for enlistment.  Implicit in the 
medical board's observation is that psychiatric 
symptomatology was sufficiently severe that it should have 
been apparent to examiners who screened the veteran for 
enlistment.  However, no psychiatric disorders were detected 
on a screening examination performed on August 6, 1975, and 
the veteran demonstrated no overt psychotic symptoms until 
August 27, 1975.  Thus, a period of 21 days elapsed before 
the veteran began to manifest florid psychotic symptoms.  At 
first blush, then, this evidence tends to suggest the 
possibility that the veteran's preexisting schizophrenia may 
have undergone an increase in severity during his brief 
period of military service.

In fact, the Board's August 1998 remand for additional 
medical opinion was prompted largely by the apparent 
discrepancy between the normal screening examination of 
August 6, 1975, on the one hand, and the service department 
medical board's expression of surprise that the condition was 
not detected by the enlistment examination, on the other 
hand.  

A VA psychiatrist, in response to the Board's remand order, 
prepared an examination report which contains an extensive 
recitation of the status of the veteran's psychiatric 
condition before, during and after service.  The examiner's 
report, then, is informed by a thorough review of the record.  
The examiner concluded that the veteran's mental and 
neurological condition had not been significantly 
"influenced" by the veteran's brief period of military 
service.  

Recognizing that the examiner's conclusion was not adequately 
responsive to the questions posed in the Board's remand 
order, the RO sought further clarification.  The examiner 
then pointedly stated that the veteran's severe paranoid 
schizophrenia, which preexisted service, was not aggravated 
during service.  Accordingly, the Board now concludes that 
the presumption of aggravation has been rebutted in this 
case.  

Additionally, the Board finds that any discrepancy about the 
question of aggravation of preservice psychiatric disability, 
raised by the report of the service department medical board, 
has been resolved by the December 1998 VA psychiatric 
examiner's report, as well as by the Board's review of all 
evidence of the veteran's psychiatric condition before, 
during, and after service.  The record in its entirety 
demonstrates that the veteran's schizophrenia, throughout the 
years, has been marked by a pattern of exacerabations and 
remissions.  Indeed, the veteran acknowledged, during an 
examination conducted the month following service, that he 
took medication to contain the overt manifestations of his 
psychosis when he presented for an enlistment examination.  
It appears, from the evidence then, that he experienced an 
exacerbation of his psychiatric condition after being in 
service for about four weeks; however, the record reflects 
that he responded favorably to treatment, achieving a measure 
of remission after a period of hospitalization.  In addition, 
the examination report in October 1975, shortly after 
service, noted the veteran's prior evaluations in 1971 and 
1973 and that he should resume his treatment.  There was no 
indication that the disorder increased in severity during 
service.  The United States Court of Appeals for Veterans 
Claims has stated that temporary or intermittent flareups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet.App. 292 (1991).  Here, the record 
does not demonstrate any increase in severity of the 
veteran's schizophrenia while he was on active duty.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v.Derwinski, 1 Vet.App. 49 
(1990).  In this case the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
chronic schizophrenia.


ORDER

Service connection for an acquired psychiatric disorder, to 
include chronic paranoid type schizophrenia, is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

